

EXHIBIT 10.4

COMPANY GENERAL SECURITY AGREEMENT
 
This Company General Security Agreement (the “Agreement”) is dated as of
September 16, 2005 by and among Acura Pharmaceuticals, Inc., a New York
corporation with its principal place of business at 616 N. North Court,
Palatine, Illinois, 60067 (“Debtor”), and Galen Partners III, L.P., a Delaware
limited partnership with its principal place of business at 610 Fifth Avenue,
Fifth Floor, New York, New York, 10020, acting in its capacity as agent for the
Lenders, as defined below (the “Agent”), for the benefit of the Lenders.
 
PRELIMINARY STATEMENTS
 
Debtor has entered into a Loan Agreement of even date herewith (as the same may
be amended, modified, supplemented or restated from time to time, the “Loan
Agreement;” terms which are capitalized in this Agreement and not otherwise
defined shall have the meanings ascribed to them in the Loan Agreement) with the
Lenders party thereto (the “Lenders”). The Lenders have required, as a condition
precedent to the effectiveness of the Loan Agreement, that the Debtor (a) grant
to the Agent, for the ratable benefit of the Lenders, a security interest in and
to the Collateral (as defined in Section 2.1 below) and (b) execute and deliver
this Agreement in order to secure the payment and performance by the Debtor of
the obligations owing by the Debtor to the Lenders under the Loan Agreement, the
Notes, the other Transaction Documents and each of the agreements, documents and
instruments delivered by the Debtor pursuant thereto or in connection therewith
(collectively, the “Obligations”).
 
AGREEMENT
 
In consideration of the premises and in order to induce the Lenders to enter
into and perform the Loan Agreement, the Debtor hereby agrees as follows:
 
ARTICLE 1
 
CREATION OF SECURITY INTEREST
 
1.1 SECURITY INTEREST
 
The Debtor hereby pledges, assigns and grants to the Agent a continuing
perfected lien and security interest having priority over any and all other
security interests in all of the Debtor’s right, title and interest in and to
the Collateral (as defined in Section 2.1 below) in order to secure the payment
and performance of all Obligations owing by the Debtor.
 
1.2 DEBTOR REMAINS LIABLE
 
Anything herein to the contrary notwithstanding, (a) the Debtor shall remain
liable under the contracts and agreements included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Agent of any of the rights hereunder shall not release the Debtor from
any of its duties or obligations under the contracts and agreements included in
the Collateral and (c) neither the Agent nor any Lender shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, the Loan Agreement or any other
Transaction Document, nor shall the Agent or any Lender be obligated to perform
any of the obligations or duties of the Debtor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.
 

--------------------------------------------------------------------------------


ARTICLE 2
 
COLLATERAL
 
2.1 COLLATERAL
 
For purposes of this Agreement, the term “Collateral” shall mean all of the
assets of the Debtor including all of the kinds and types of property described
in clauses (a) through (h) of this Section 2.1, whether now owned or hereafter
at any time arising, acquired or created by the Debtor and wherever located, and
includes all replacements, additions, accessions, substitutions, repairs,
proceeds and products relating thereto or therefrom, and all documents, ledger
sheets and files of the Debtor relating thereto and all Proceeds (as defined in
Section 2.2 below) of Collateral:
 
(a) all of the Debtor’s accounts, whether now existing or existing in the
future, including without limitation (i) all accounts receivable (whether or not
specifically listed on schedules furnished to the Agent), including, without
limitation, all accounts created by or arising from all of the Debtor’s sales of
goods or rendition of services made under any of the Debtor’s trade names, or
through any of its divisions, (ii) all unpaid seller’s rights (including
rescission, replevin, reclamation and stoppage in transit) relating to the
foregoing or arising therefrom, (iii) all rights to any goods represented by any
of the foregoing, including returned or repossessed goods, (iv) all reserves and
credit balances held by the Debtor with respect to any such accounts receivable
or account debtors, (v) all health-care-insurance receivables, and (vi) all
guarantees or collateral for any of the foregoing (all of the foregoing property
and similar property being hereinafter referred to as “Accounts”);
 
(b) all of the Debtor’s inventory, including without limitation (i) all raw
materials, work in process, parts, components, assemblies, supplies and
materials used or consumed in the Debtor’s businesses, wherever located and
whether in the possession of the Debtor or any other Person; (ii) all goods,
wares and merchandise, finished or unfinished, held for sale or lease or leased
or furnished or to be furnished under contracts of service, wherever located and
whether in the possession of the Debtor or any other person or entity; and (iii)
all goods returned to or repossessed by the Debtor (all of the foregoing
property being hereinafter referred to as “Inventory”);
 
(c) all of the equipment owned or leased by the Debtor, including, without
limitation, machinery, equipment, office equipment and supplies, computers and
related equipment, furniture, furnishings, tools, tooling, jigs, dies, fixtures,
manufacturing implements, fork lifts, trucks, trailers, motor vehicles, and
other equipment (all of the foregoing property being hereinafter referred to as
“Equipment”);
 
(d) all of the Debtor’s general intangibles (including, without limitation,
payment intangibles), instruments, securities (including, without limitation,
United States of America Treasury Bills), credits, claims, demands, documents,
letters of credit and letter of credit proceeds, documents of title,
certificates of title, certificates of deposit, warehouse receipts, bills of
lading, leases which are permitted to be assigned or pledged, deposit accounts,
money, tax refund claims, and contract rights which are permitted to be assigned
or pledged (all of the foregoing property being hereinafter referred to as
“Intangibles”);
 
2

--------------------------------------------------------------------------------


(e) all of the Debtor’s intellectual property, including, without limitation,
New Drug Applications, Investigatory New Drug Applications, Abbreviated New Drug
Applications, Alternative New Drug Applications, registrations and quotas as
issued by the DEA or the Attorney General of the United States pursuant to the
CSA, certifications, permits and approvals of federal and state governmental
agencies, patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, domain names, technical
knowledge and processes, formal or informal licensing arrangements which are
permitted to be assigned or pledged, blueprints, technical specifications,
computer software, programs, databases, copyrights, copyright applications and
all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial and marketing and business data,
customer lists, supplier lists, pricing and cost information and business and
marketing plans, and all embodiments thereof, and rights thereto, including,
without limitation, all of the Debtor’s rights to use the patents, trademarks,
copyrights, service marks, or other property of the aforesaid nature of other
Persons now or hereafter licensed to the Debtor, together with the goodwill of
the business symbolized by or connected with the Debtor’s trademarks,
copyrights, service marks, licenses and the other rights included in this
Section 2.1(e) (all of the foregoing property being hereinafter referred to as
“Intellectual Property”);
 
(f) all interest, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Collateral;
 
(g) all deposit accounts, letter-of-credit rights, instruments (including,
without limitation, promissory notes), investment property and chattel paper;
and
 
(h) all of the shares of stock or other securities of Acura Pharmaceutical
Technologies, Inc. and Axiom Pharmaceutical Corporation, and the certificates,
if any, representing such shares or other securities, and all dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or securities and all subscription
warrants, rights or options issued thereon or with respect thereto, and all
investment property, all, to the extent applicable, as further set forth in the
Stock Pledge Agreement.
 
2.2 PROCEEDS
 
For purposes of this Agreement, the term “Proceeds” shall include (a) whatever
is now or hereafter received by the Debtor upon the sale, exchange, collection
or other disposition of any item of Collateral, whether such proceeds constitute
Inventory, Accounts, Intangibles, royalties, payment under insurance (whether or
not the Agent is the loss payee thereof), or any indemnities, warranties or
guaranties, payable by reason of loss or damage to or otherwise with respect to
any or the foregoing Collateral, and (b) any such items which are now or
hereafter acquired by the Debtor with any proceeds of Collateral hereunder.
 
3

--------------------------------------------------------------------------------


ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
The Debtor represents and warrants as follows:
 
3.1 ORGANIZATION AND EXISTENCE
 
The Debtor is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York and is qualified to do business
in such other jurisdictions as the nature or conduct of its operations or the
ownership of its properties require such qualification. The Debtor does not own
or lease any property or engage in any activity in any jurisdiction that might
require qualification to do business as a foreign corporation in such
jurisdiction and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect or subject the Debtor to a material liability.
 
3.2 AUTHORIZATION
 
(a) The Debtor has all requisite corporate power and authority (i) to execute
and deliver, and to perform and observe its obligations under, the Transaction
Documents to which it is a party, and (ii) to consummate the transactions
contemplated hereby and thereby, including, without limitation, the grant of any
security interest, mortgage, payment trust, guaranty or other security
arrangement by the Debtor in, on or in respect of the Collateral.
 
(b) All corporate action on the part of the Debtor and its directors and
stockholders necessary for the authorization, execution, delivery and
performance by the Debtor of this Agreement and the transactions contemplated
herein or in any other Transaction Document to which it is a party, has been
taken.
 
3.3 PLACES OF BUSINESS
 
The Debtor has no places of business, or warehouses in which it leases space,
other than those set forth on Section 3.3 of Schedule A, a copy of which is
attached hereto and made a part hereof (“Schedule A”).
 
3.4 LOCATION OF COLLATERAL
 
Except for the movement of Collateral from time to time from one place of
business or warehouse listed on Section 3.3 of Schedule A to another place of
business or warehouse listed on Section 3.3 of Schedule A, the Collateral is
located at the Debtor’s chief executive office or other places of business or
warehouses listed on Section 3.3 of Schedule A, and not at any other location.
 
3.5 RESTRICTIONS ON COLLATERAL DISPOSITION
 
Except for any restrictions imposed under the Watson Security Agreement and the
Bridge Loan Security Agreement (each as hereinafter defined), none of the
Collateral is subject to contractual obligations that may restrict or inhibit
the Agent’s rights or ability to sell or dispose of the Collateral or any part
thereof after the occurrence of an Event of Default.
 
4

--------------------------------------------------------------------------------


3.6 STATUS OF ACCOUNTS
 
Each Account is based on an actual and bona fide rendition of services or sale
of goods or products to customers, made by the Debtor in the ordinary course of
its business. The Accounts created are the Debtor’s exclusive property and are
not and shall not be subject to any lien, consignment arrangement, encumbrance,
security interest or financing statement whatsoever, except (i) the lien in
favor of the holders of the Senior Note under the Watson Term Loan and the
documents executed in connection therewith, including, without limitation, the
Watson Security Agreement dated as of March 29, 2000 (the “Watson Security
Agreement”) and (ii) the lien in favor of the holders of the Secured Promissory
Notes issued in connection with a bridge loan (the “Bridge Loan”) extended
pursuant to the terms of that certain Loan Agreement, dated June 22, 2005 and
the documents executed in connection therewith, including, without limitation,
the Guarantors Security Agreement dated June 22, 2005 (the “Bridge Loan Security
Agreement”). To the best knowledge of the Debtor, the Debtor’s customers have
accepted the goods, products and services and owe and are obligated to pay the
full amounts stated in the invoices according to their terms, without any
dispute, offset, defense or counterclaim.
 
3.7 COPYRIGHTS, TRADEMARKS AND PATENTS
 
(a) The Debtor owns outright all of the Intellectual Property Rights listed on
Section 4.12 of the Schedule of Exceptions attached to the Loan Agreement free
and clear of all liens and encumbrances except for the Permitted Liens and pays
no royalty to anyone under or with respect to any of them.
 
(b) The Debtor has not licensed to anyone the use of any of such Intellectual
Property Rights and has no knowledge of the infringing use by the Debtor or any
Guarantor of any Intellectual Property Rights of third parties.
 
(c) Other than as disclosed to the Debtor’s Board of Directors, the Debtor has
no knowledge, nor has it received any notice (i) of any conflict with the
asserted rights of others with respect to any Intellectual Property Rights used
in, or useful to, the operation of the business conducted by the Debtor and the
Guarantors or with respect to any license under which the Debtor or a Guarantor
is licensor or licensee; or (ii) that the Intellectual Property Rights infringe
upon the rights of any third party.
 
(d) The Debtor has made or performed all filings, recordings and other acts and
has paid all required fees and taxes to maintain and protect its interest in
each and every item of Intellectual Property in full force and effect throughout
the world, and to protect and maintain its interest therein including, without
limitation, recordations of any of its interests in patents and trademarks with
the U.S. Patent and Trademark Office and in corresponding national and
international patent offices, and recordation of any of its interests in any
copyrights with the U.S. Copyright Office and in corresponding national and
international copyright offices. The Debtor has used proper statutory notice in
connection with its use of each patent, trademark and copyright.
 
3.8 INVENTORY
 
All Inventory of the Debtor consists of a quality and quantity usable and
salable in the ordinary course of business, except for obsolete items and items
of below-standard quality, all of which have been or will be written off or
written down to net realizable value on the consolidated balance sheet of the
Debtor and its Subsidiaries as of March 31, 2005. The quantities of each type of
Inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable and warranted in the present circumstances of the
Debtor.
 
5

--------------------------------------------------------------------------------


3.9 OWNERSHIP
 
The Debtor is the legal and beneficial owner of its Collateral free and clear of
any lien, claim, option or right of others, except for the security interest
created under this Agreement, the Watson Security Agreement and the Bridge Loan
Security Agreement. No effective financing statement or other instrument similar
in effect covering all or any part of such Collateral or listing the Debtor or
any trade name of the Debtor is on file in any recording office, except such as
may have been filed relating to the Watson Term Loan and the Bridge Loan. The
Agent has, for the benefit of the Lenders, a valid and perfected security
interest in the Collateral which security interest has priority over any and all
other security interests in such Collateral.
 
ARTICLE 4
 
COVENANTS
 
The Debtor agrees as follows:
 
4.1 DEFEND AGAINST CLAIMS
 
The Debtor will defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein unless both the
Agent and the Debtor determine that the claim or demand is not material and
that, consequently, such defense would not be consistent with good business
judgment. The Debtor will not permit any lien notices with respect to the
Collateral or any portion thereof to exist or be on file in any public office
except for those in favor of the Agent and those permitted under the terms of
the Loan Agreement.
 
4.2 CHANGE IN COLLATERAL LOCATION
 
The Debtor will not (a) change its corporate name, (b) change the location of
its chief executive office or establish any place of business other than those
specified in Section 3.3 of Schedule A, or (c) move or permit movement of the
Collateral from the locations specified therein except from one such location to
another such location, unless in each case the Debtor shall have given the Agent
at least thirty (30) days prior written notice thereof, and shall have, in
advance, executed and caused to be filed or delivered to the Agent any financing
statements or other documents required by the Agent to perfect the security
interest of the Agent in the Collateral in accordance with Section 4.3 of this
Agreement, all in form and substance satisfactory to the Agent.
 
4.3 ADDITIONAL FINANCING STATEMENTS
 
Promptly upon the reasonable request of the Agent, the Debtor will execute and
deliver or use its best efforts to procure any document, give any notices,
execute and file any financing statements, mortgages or other documents, all in
form and substance satisfactory to the Agent, mark any chattel paper, deliver
any chattel paper or instruments to the Agent and take any other actions that
are necessary or, in the opinion of the Agent, desirable to perfect or continue
the perfection and the first priority of the Agent’s security interest in the
Collateral, to protect the Collateral against the rights, claims, or interests
of third persons, or to effect the purposes of this Agreement. The Debtor will
pay the costs incurred in connection with any of the foregoing.
 
6

--------------------------------------------------------------------------------


4.4 ADDITIONAL LIENS; TRANSFERS
 
Without the prior written consent of the Agent, the Debtor will not, in any way,
hypothecate or create or permit to exist any lien, security interest, charge or
encumbrance on or other interest in the Collateral, other than those permitted
under the terms of the Loan Agreement and the liens in favor of the holders of
the Senior Note pursuant to (i) the Watson Term Loan and documents relative
thereto and (ii) the Bridge Loan and the documents relative thereto, and the
Debtor will not sell, transfer, assign, pledge, collaterally assign, exchange or
otherwise dispose of the Collateral, other than the sale of Inventory in the
ordinary course of business and the sale of obsolete or worn out Equipment.
Notwithstanding the foregoing, if the proceeds of any such sale consist of
notes, instruments, documents of title, letters of credit or chattel paper, such
proceeds shall be promptly delivered to the Agent to be held as Collateral
hereunder. If the Collateral, or any part thereof, is sold, transferred,
assigned, exchanged, or otherwise disposed of in violation of these provisions,
the security interest of the Agent shall continue in such Collateral or part
thereof notwithstanding such sale, transfer, assignment, exchange or other
disposition, and the Debtor will hold the proceeds thereof for the benefit of
the Agent, and promptly transfer such proceeds to the Agent in kind.
 
4.5 CONTRACTUAL OBLIGATIONS
 
The Debtor will not enter into any contractual obligations which may restrict or
inhibit the Agent’s rights or ability to sell or otherwise dispose of the
Collateral or any part thereof after the occurrence or during the continuance of
an Event of Default.
 
4.6 AGENT’S RIGHT TO PROTECT COLLATERAL
 
Upon the occurrence or continuance of an Event of Default, the Agent shall have
the right at any time to make any payments and do any other acts the Agent may
deem necessary to protect the security interests of the Lenders in the
Collateral, including, without limitation, the rights to pay, purchase, contest
or compromise any encumbrance, charge or lien which, in the reasonable judgment
of the Agent, appears to be prior to or superior to the security interests
granted hereunder, and appear in and defend any action or proceeding purporting
to affect its security interests in, or the value of, the Collateral. The Debtor
hereby agrees to reimburse the Agent for all payments made and expenses incurred
under this Agreement including reasonable fees, expenses and disbursements of
attorneys and paralegals acting for the Agent, including any of the foregoing
payments under, or acts taken to protect its security interests in, the
Collateral, which amounts shall be secured under this Agreement, and agrees it
shall be bound by any payment made or act taken by the Agent hereunder absent
the Agent’s gross negligence or willful misconduct. The Agent shall have no
obligation to make any of the foregoing payments or perform any of the foregoing
acts.
 
4.7 FURTHER OBLIGATIONS WITH RESPECT TO ACCOUNTS
 
In furtherance of the continuing assignment and security interest in the
Accounts of the Debtor granted pursuant to this Agreement, upon the creation of
Accounts, upon the Agent’s request, the Debtor will execute and deliver to the
Agent in such form and manner as the Agent may require, solely for its
convenience in maintaining records of Collateral, such confirmatory schedules of
Accounts, and other appropriate reports designating, identifying and describing
the Accounts as the Agent may reasonably require. In addition, upon the Agent’s
request, the Debtor shall provide the Agent with copies of agreements with, or
purchase orders from, the customers of the Debtor and copies of invoices to
customers, proof of shipment or delivery and such other documentation and
information relating to such Accounts and other Collateral as the Agent may
reasonably require. Furthermore, upon the Agent’s request, the Debtor shall
deliver to the Agent any documents or certificates of title issued with respect
to any property included in the Collateral, and any promissory notes, letters of
credit or instruments related to or otherwise in connection with any property
included in the Collateral, which in any such case came into the possession of
the Debtor, or shall cause the issuer thereof to deliver any of the same
directly to the Agent, in each case with any necessary endorsements in favor of
the Agent. Failure to provide the Agent with any of the foregoing shall in no
way affect, diminish, modify or otherwise limit the security interests granted
herein. The Debtor hereby authorizes the Agent to regard the Debtor’s printed
name or rubber stamp signature on assignment schedules or invoices as the
equivalent of a manual signature by the Debtor’s authorized officers or agents.
 
7

--------------------------------------------------------------------------------


4.8 INSURANCE
 
The Debtor agrees to maintain public liability insurance, third party property
damage insurance and replacement value insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts and
covering such risks as are at all times satisfactory to the Agent in its
commercially reasonable judgment. All policies covering the Collateral are to
name the Agent as an additional insured and the loss payee in case of loss, and
are to contain such other provisions as the Agent may reasonably require to
fully protect the Agent’s interest in the Collateral and to any payments to be
made under such policies. Without limiting the generality of the foregoing, all
such policies shall contain standard lender’s loss payable clauses in favor of
the Agent and shall provide that the same may not be cancelled, terminated or
revised without giving the Agent at least 30 days prior written notice of such
cancellation, termination or revision. Proceeds of such insurance policy or
policies will be applied to the Obligations unless written consent to the
contrary is obtained from the Agent. The Debtor will furnish the Agent with
certificates of insurance or such other evidence satisfactory to the Agent so as
to evidence compliance with the provisions of this Section.
 
4.9 TAXES
 
The Debtor agrees to pay, when due, all taxes lawfully levied or assessed
against the Debtor or any of the Collateral before any penalty or interest
accrues thereon; provided, however, that, unless such taxes have become a
federal tax or ERISA lien on any of the assets of the Debtor, no such tax need
be paid if the same is being contested, in good faith, by appropriate
proceedings promptly instituted and diligently conducted and if an adequate
reserve or other appropriate provision shall have been made therefor as required
in order to be in conformity with GAAP.
 
4.10 COMPLIANCE WITH LAWS
 
The Debtor agrees to comply in all material respects with all Legal Requirements
applicable to the Collateral or any part thereof, or to the operation of its
business or its assets generally, unless the Debtor contests in good faith, by
appropriate legal, administrative or other proceedings promptly instituted and
diligently conducted, any such Legal Requirements in a reasonable manner and in
good faith. The Debtor agrees to maintain in full force and effect, its
respective licenses and permits granted by any governmental authority as may be
necessary or advisable for the Debtor to conduct its business in all material
respects.
 
8

--------------------------------------------------------------------------------


4.11 MAINTENANCE OF PROPERTY
 
The Debtor agrees to keep all property useful and necessary to its business in
good working order and condition (ordinary wear and tear excepted) and not to
commit or suffer any waste with respect to any of its properties.
 
4.12 ENVIRONMENTAL AND OTHER MATTERS
 
The Debtor will conduct its business so as to comply in all respects with all
environmental, land use, occupational, safety or health Legal Requirements in
all jurisdictions in which it is or may at any time be doing business, except to
the extent that the Debtor is contesting, in good faith by appropriate legal,
administrative or other proceedings, promptly instituted and diligently
conducted, any such Legal Requirement; provided, further, that the Debtor shall
comply with the order of any court or other governmental authority relating to
such Legal Requirements unless the Debtor shall currently be prosecuting an
appeal, proceedings for review or administrative proceedings and shall have
secured a stay of enforcement or execution or other arrangement postponing
enforcement or execution pending such appeal, proceedings for review or
administrative proceedings.
 
4.13 INTELLECTUAL PROPERTY
 
With respect to each item of its Intellectual Property, the Debtor agrees to
take, at its expense, all necessary steps, including, without limitation, in the
U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority, to (a) maintain the validity and enforceability of such
Intellectual Property and maintain such Intellectual Property in full force and
effect, and (b) pursue the registration and maintenance of each patent,
trademark, or copyright registration or application, now or hereafter included
in such Intellectual Property of the Debtor, including, without limitation, the
payment of required fees and taxes, the filing of responses to office actions
issued by the U.S. Patent and Trademark Office, the U.S. Copyright Office or
other governmental authorities, the filing of applications for renewal or
extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. The Debtor shall not, without the
prior written consent of the Agent, discontinue use of or otherwise abandon any
Intellectual Property, or abandon any right to file an application for any
patent, trademark or copyright, unless the Debtor shall have previously
determined that such use or the pursuit or maintenance of such Intellectual
Property is no longer desirable in the conduct of the Debtor’s business and that
the loss thereof would not be reasonably likely to have a Material Adverse
Effect, in which case, the Debtor will give prompt notice of any such
abandonment to the Agent.
 
4.14 FURTHER ASSURANCES
 
The Debtor shall take all such further actions and execute all such further
documents and instruments (including, but not limited to, collateral assignments
of Intellectual Property and Intangibles or any portion thereof) as the Agent
may at any time reasonably determine in its sole discretion to be necessary or
desirable to further carry out and consummate the transactions contemplated by
the Loan Agreement and the documentation relating thereto, including this
Agreement, and to perfect or protect the liens (and the priority status thereof)
of the Agent in the Collateral.
 
9

--------------------------------------------------------------------------------


ARTICLE 5
 
REMEDIES
 
5.1 OBTAINING COLLATERAL UPON DEFAULT
 
If any Event of Default shall have occurred and be continuing, then and in every
such case, subject to the terms of the Loan Agreement regarding the exercise of
remedies and any mandatory requirements of applicable law then in effect, the
Agent, in addition to any rights now or hereafter existing under applicable law,
shall have all rights as a secured creditor under the Uniform Commercial Code in
all relevant jurisdictions and may:
 
(a) personally, or by agents or attorneys, immediately retake possession of the
Collateral or any part thereof, from the Debtor or any other Person who then has
possession of any part thereof, with or without notice or process of law, and
for that purpose may enter upon the Debtor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of the Debtor;
 
(b) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts) constituting the
Collateral to make any payment required by the terms of such instrument or
agreement directly to the Agent;
 
(c) withdraw all monies, securities and instruments held pursuant to any pledge
arrangement for application to the Obligations;
 
(d) sell, assign or otherwise liquidate, or direct the Debtor to sell, assign or
otherwise liquidate, any or all of the Collateral or any part thereof, and take
possession of the proceeds of any such sale or liquidation;
 
(e) take possession of the Collateral or any part thereof, by directing the
Debtor in writing to deliver the same to the Agent at any place or places
designated by the Agent, in which event the Debtor shall at its own expense:
 
(1) forthwith cause the same to be moved to the place or places so designated by
the Agent and there delivered to the Agent,
 
(2) store and keep any Collateral so delivered to the Agent at such place or
places pending further action by the Agent as provided in Section 5.2, and
 
(3) while the Collateral shall be so stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain the Collateral in good condition;
 
it being understood that the Debtor’s obligation to so deliver the Collateral is
of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Agent shall be entitled to a decree
requiring specific performance by the Debtor of said obligation.
 
10

--------------------------------------------------------------------------------


5.2 DISPOSITION OF COLLATERAL
 
Any Collateral repossessed by the Agent under or pursuant to Section 5.1 and any
other Collateral whether or not so repossessed by the Agent may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Agent may, in compliance with any
mandatory requirements of applicable law, determine to be commercially
reasonable. Any of the Collateral may be sold, leased or otherwise disposed of,
in the condition in which the same existed when taken by the Agent or after any
overhaul or repair which the Agent shall determine to be commercially
reasonable. Any such disposition which shall be a private sale or other private
proceedings permitted by such requirements shall be made upon not less than ten
(10) days’ written notice to the Debtor specifying the time at which such
disposition is to be made and the intended sale price or other consideration
therefor, and shall be subject, for the ten (10) days after the giving of such
notice, to the right of the Debtor or any nominee of the Debtor to acquire the
Collateral involved at a price or for such other consideration at least equal to
the intended sale price or other consideration so specified. Any such
disposition which shall be a public sale permitted by such requirements shall be
made upon not less than ten (10) days’ written notice to the Debtor specifying
the time and place of such sale and, in the absence of applicable requirements
of law, shall be by public auction (which may, at the option of the Agent, be
subject to reserve), after publication at least once in The New York Times not
less than ten (10) days prior to the date of sale. If The New York Times is not
then being published, publication may be made in lieu thereof in any newspaper
then being circulated in the City of New York, New York, as the Agent may elect.
All requirements of reasonable notice under this Section 5.2 shall be met if
such notice is mailed, postage prepaid at least ten (10) days before the time of
such sale or disposition, to the Debtor at its address set forth herein or such
other address as the Debtor may have, in writing, provided to the Agent. The
Agent may, if it deems it reasonable, postpone or adjourn any sale of any
Collateral from time to time by an announcement at the time and place of the
sale to be so postponed or adjourned without being required to give a new notice
of sale. The proceeds realized from the sale of any Collateral shall be applied
as follows: first, to the reasonable costs, expenses and attorneys’ fees and
expenses incurred by Agent for collection and for acquisition, completion,
protection, removal, storage, sale and delivery of the Collateral; second, to
interest due on any of the Obligations and any fees payable under this
Agreement; and third, to the principal of the Obligations. If any deficiency
shall arise, the Debtor shall remain liable to Agent and Lenders therefor.
 
5.3 POWER OF ATTORNEY
 
The Debtor hereby irrevocably authorizes and appoints the Agent, or any Person
or agent the Agent may designate, as the Debtor’s attorney-in-fact, at the
Debtor’s cost and expense, subject to the terms of the Loan Agreement regarding
the exercise of remedies, to exercise all of the following powers upon and at
any time after the occurrence and during the continuance of an Event of Default,
which powers, being coupled with an interest, shall be irrevocable until all of
the Obligations owing by the Debtor shall have been paid and satisfied in full:
 
(a) accelerate or extend the time of payment, compromise, issue credits, bring
suit or administer and otherwise collect Accounts or proceeds of any Collateral;
 
11

--------------------------------------------------------------------------------


(b) receive, open and dispose of all mail addressed to the Debtor and notify
postal authorities to change the address for delivery thereof to such address as
the Agent may designate;
 
(c) give customers indebted on Accounts notice of the Agent’s interest therein,
or to instruct such customers to make payment directly to the Agent for the
Debtor’s account;
 
(d) convey any item of Collateral to any purchaser thereof;
 
(e) give any notices or record any liens under Section 4.3 hereof; and
 
(f) make any payments or take any acts under Section 4.6 hereof.
 
The Agent’s authority under this 5.3 shall include, without limitation, the
authority to execute and give receipt for any certificate of ownership or any
document, transfer title to any item of Collateral, sign the Debtor’s name on
all financing statements or any other documents deemed necessary or appropriate
to preserve, protect or perfect the security interest in the Collateral and to
file the same, prepare, file and sign the Debtor’s name on any notice of lien,
assignment or satisfaction of lien or similar document in connection with any
Account and prepare, file and sign the Debtor’s name on a proof of claim in
bankruptcy or similar document against any customer of the Debtor, and to take
any other actions arising from or incident to the rights, powers and remedies
granted to the Agent in this Agreement. This power of attorney is coupled with
an interest and is irrevocable by the Debtor.
 
5.4 WAIVER OF CLAIMS
 
Except as otherwise provided in this Agreement, THE DEBTOR HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION
WITH THE AGENT’S OR ANY LENDER’S TAKING POSSESSION OF OR DISPOSING OF ANY OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE DEBTOR WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE, and the Debtor hereby further waives, to the extent permitted by law:
 
(a) all damages occasioned by such taking of possession except any damages which
are the direct result of the Agent’s or Lender’s gross negligence or willful
misconduct;
 
(b) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Agent’s or Lender’s rights
hereunder, except as expressly provided herein; and
 
(c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and the Debtor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
 
12

--------------------------------------------------------------------------------


Any sale of, or the grant of options to purchase, or any other realization upon
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the Debtor therein and thereto, and shall
be a perpetual bar both at law and in equity against the Debtor and against any
and all persons claiming or attempting to claim the Collateral so sold, optioned
or realized upon, or any part thereof, from, through and under the Debtor.
 
5.5 REMEDIES CUMULATIVE
 
Each and every right, power and remedy hereby specifically given to the Agent
shall be in addition to every other right, power and remedy specifically given
under this Agreement, under the Loan Agreement or under other documentation
relating thereto or now or hereafter existing at law or in equity, or by
statute, and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time or simultaneously
and as often and in such order as may be deemed expedient by the Agent. All such
rights, powers and remedies shall be cumulative and the exercise or the
beginning of exercise of one shall not be deemed a waiver of the right to
exercise of any other or others. No delay or omission of the Agent in the
exercise of any such right, power or remedy and no renewal or extension of any
of the Obligations shall impair any such right, power or remedy or shall be
construed to be a waiver of any default or Event of Default or any acquiescence
therein.
 
ARTICLE 6
 
MISCELLANEOUS PROVISIONS
 
6.1 NOTICES
 
All notices, approvals, consents or other communications required or desired to
be given hereunder shall be delivered in person, by facsimile transmission
followed promptly by first class mail, by a nationally recognized courier
service marked for next business day delivery or by overnight mail, and
delivered if to the Agent, then to the attention of Bruce F. Wesson, c/o Galen
Partners III, L.P., 610 Fifth Avenue, Fifth Floor, New York, New York, 10020,
fax no. (212) 218-4990, with a copy to George N. Abrahams, Esq., c/o Blank Rome,
LLP, Chrysler Building, 405 Lexington Avenue, New York, New York 10174, fax no.
(917) 332-3763, and if to the Debtor, then to the attention of Mr. Andrew D.
Reddick, 616 N. North Court, Suite 120, Palatine, Illinois 60067, with a copy to
John P. Reilly, Esq., St. John & Wayne, L.L.C., 2 Penn Plaza East, Newark, New
Jersey, 07105, fax no. (973) 491-3555.
 
6.2 HEADINGS
 
The headings in this Agreement are for purposes of reference only and shall not
affect the meaning or construction of any provision of this Agreement.
 
6.3 SEVERABILITY
 
The provisions of this Agreement are severable, and if any clause or provision
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall affect, in that jurisdiction
only, such clause or provision, or part thereof, and shall not in any manner
affect such clause or provision in any other jurisdiction or any other clause or
provision of this Agreement in any jurisdiction.
 
13

--------------------------------------------------------------------------------


6.4 AMENDMENTS, WAIVERS AND CONSENTS
 
Any amendment or waiver of any provision of this Agreement and any consent to
any departure by the Debtor from any provision of this Agreement shall be
effective only if made or given in writing signed by the Agent.
 
6.5 INTERPRETATION OF AGREEMENT
 
All terms not defined herein or in the Loan Agreement shall have the meaning set
forth in the applicable Uniform Commercial Code. Acceptance of or acquiescence
in a course of performance rendered under this Agreement shall not be relevant
in determining the meaning of this Agreement even though the accepting or
acquiescing party had knowledge of the nature of the performance and opportunity
for objection.
 
6.6 CONTINUING SECURITY INTEREST
 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect, (b) be binding upon the Debtor, and
its successors and assigns and (b) inure to the benefit of the Agent and its
successors and assigns.
 
6.7 REINSTATEMENT
 
To the extent permitted by law, this Agreement shall continue to be effective or
be reinstated if at any time any amount received by the Agent in respect of the
Obligations owing by the Debtor is rescinded or must otherwise be restored or
returned by the Agent upon the occurrence or during the pendency of any Event of
Default, all as though such payments had not been made.
 
6.8 SURVIVAL OF PROVISIONS
 
All representations, warranties and covenants of the Debtor contained herein
shall survive the execution and delivery of this Agreement, and shall terminate
only upon the full and final indefeasible payment and performance by the Debtor
of the Obligations secured hereby.
 
6.9 SETOFF
 
The Agent shall have all rights of setoff available at law or in equity.
 
6.10 POWER OF ATTORNEY
 
In addition to the powers granted to the Agent under Section 5.3, the Debtor
hereby irrevocably authorizes and appoints the Agent, or any Person or agent the
Agent may designate, as the Debtor’s attorney-in-fact, at the Debtor’s cost and
expense, to exercise all of the following powers, which being coupled with an
interest, shall be irrevocable until all of the Obligations shall have been
indefeasibly paid and satisfied in full:
 
(a) after the occurrence of an Event of Default, to receive, take, endorse,
sign, assign and deliver, all in the name of the Agent or the Debtor, any and
all checks, notes, drafts, and other documents or instruments relating to the
Collateral; and
 
14

--------------------------------------------------------------------------------


(b) to request, at any time from customers indebted on Accounts, verification of
information concerning the Accounts and the amounts owing thereon.
 
6.11 INDEMNIFICATION; AUTHORITY OF AGENT
 
Neither the Agent or any Lender nor any director, officer, employee, attorney or
agent of the Agent or any Lender shall be liable to the Debtor for any action
taken or omitted to be taken by it or them hereunder, except for its or their
own gross negligence or willful misconduct, nor shall the Agent or any Lender be
responsible for the validity, effectiveness or sufficiency of this Agreement or
of any document or security furnished pursuant hereto. The Agent, the Lenders
and their respective directors, officers, employees, attorneys and agents shall
be entitled to rely on any communication, instrument or document reasonably
believed by it or them to be genuine and correct and to have been signed or sent
by the proper person or persons. The Debtor agrees to indemnify and hold
harmless the Agent, the Lenders and any other person from and against any and
all costs, expenses (including reasonable fees, expenses and disbursements of
attorneys and paralegals (including, without duplication, reasonable charges of
inside counsel)), claims or liability incurred by the Agent , any Lender or such
person hereunder, unless such claim or liability shall be due to willful
misconduct or gross negligence on the part of the Agent, the Lender or such
person.
 
6.12 RELEASE; TERMINATION OF AGREEMENT
 
Subject to the provisions of Section 6.7 of this Agreement, this Agreement shall
terminate upon full and final indefeasible payment and performance of all the
Obligations owing by the Debtor. At such time, the Agent shall, at the request
of the Debtor, reassign and redeliver to the Debtor all of the Collateral
hereunder which has not been sold, disposed of, retained or applied by the Agent
in accordance with the terms hereof. Such reassignment and redelivery shall be
without warranty by or recourse to the Agent, except as to the absence of any
prior assignments by the Agent of its interest in the Collateral, and shall be
at the expense of the Debtor.
 
6.13 COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, including by
facsimile copy, each of which shall be deemed an original but all of which shall
together constitute one and the same agreement.
 
6.14 GOVERNING LAW
 
This Agreement and the rights of the parties hereunder shall be governed by, and
construed in accordance with, the laws of the State of New York wherein the
terms of this Agreement were negotiated, excluding to the greatest extent
permitted by law any rule of law that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
6.15 SUBMISSION TO JURISDICTION
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or United States Federal court sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising our of or
relating to this Agreement or any of the other Transaction Documents to which it
is a party, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court or, to the fullest extent permitted by law, in such United
States Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the right that any party may otherwise have to bring
any action or proceeding relating to this Agreement or any of the other
Transaction Documents in the courts of any other jurisdiction.
 
15

--------------------------------------------------------------------------------


(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or in relation to this Agreement or any other Transaction
Document to which it is a party in any such New York State or United States
Federal court sitting in New York City. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
6.16 SERVICE OF PROCESS
 
THE DEBTOR HEREBY IRREVOCABLY AGREES THAT SERVICE OF PROCESS IN ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE DEBTOR AT ITS
ADDRESS SET FORTH IN SECTION 6.1 HEREOF.
 
6.17 LIMITATION OF LIABILITY
 
THE AGENT AND THE LENDERS SHALL NOT HAVE ANY LIABILITY TO THE DEBTOR (WHETHER
SOUNDING IN TORT, CONTRACT, OR OTHERWISE) FOR LOSSES SUFFERED BY THE DEBTOR IN
CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR
RELATIONSHIPS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED BY A FINAL AND
NONAPPEALABLE JUDGMENT OR COURT ORDER BINDING ON THE AGENT OR LENDER, AS
APPLICABLE, THAT THE LOSSES WERE THE RESULT OF ACTS OR OMISSIONS CONSTITUTING
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
6.18 DELAYS; PARTIAL EXERCISE OF REMEDIES
 
No delay or omission of the Agent to exercise any right or remedy hereunder,
whether before or after the happening of any Event of Default, shall impair any
such right or shall operate as a waiver thereof or as a waiver of any such Event
of Default. No single or partial exercise by the Agent of any right or remedy
shall preclude any other or further exercise thereof, or preclude any other
right or remedy.
 
6.19 JURY TRIAL
 
THE DEBTOR AND THE AGENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT OR THE ACTIONS
OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.
 
[SIGNATURE PAGE TO FOLLOW]


16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Debtor has caused this Company General Security
Agreement to be duly executed and delivered as of the date first written above.
 

 
ACURA PHARMACEUTICALS, INC.
     
By: /s/ Andrew D. Reddick                                  
Name: Andrew D. Reddick
Title: President and Chief Executive Office


 
By its acceptance hereof, as of the day and year first above written, the Agent
agrees to be bound by the provisions hereof applicable to it.



 
GALEN PARTNERS III, L.P.
By: Claudius, L.L.C, General Partner
610 Fifth Avenue, 5th Fl.
New York, New York 10019
     
By: /s/ Srini Conjeevaram                                    
Name: Srini Conjeevaram, its General Partner
Title: President and Chief Executive Officer






--------------------------------------------------------------------------------


SCHEDULE A


Section 3.3  Places of Business


616 N. North Court, Suite 120, Palatine, Illinois 60067




- 19 -

--------------------------------------------------------------------------------

